Citation Nr: 1012448	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative joint disease of the left ankle, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from March 1975 to 
March 1979 and from June 1981 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in October 2007, a 
statement of the case was issued in March 2008, and a 
substantive appeal was received in April 2008.  The Veteran 
testified at a hearing before the Board in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran underwent a VA examination 
in July 2009.  The examiner noted that, in order to fully 
evaluate the Veteran's ankle disability, further diagnostic 
studies were requested to include MRIs of the left foot and 
ankle and radiographs of the left foot and ankle with 
special views.  There is no indication that additional 
testing was ever done.  Thus, the Board is of the opinion 
that the Veteran should be afforded an additional VA 
examination.  The Board also requests that the VA 
examination be conducted by a podiatrist.  If no podiatrist 
is available to conduct the examination, schedule the 
Veteran to be examined by an orthopedic surgeon.  However, 
the Veteran should not be examined by Dr. K., who conducted 
the July 2009 VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination of his left ankle with an 
appropriate examiner, who has reviewed 
the claims file, to determine the 
symptoms and severity of the service-
connected disability.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Range of motion 
studies are specifically requested, and 
the examiner is also requested to 
address the presence and extent of any 
painful motion, functional loss due to 
pain, additional disability during 
flare-ups, weakness, excess 
fatigability, and incoordination.  The 
VA examination should be conducted by a 
podiatrist.  If no podiatrist is 
available to conduct the examination, 
the examination should be conducted by 
an orthopedic surgeon.  However, the 
Veteran should not be examined by Dr. 
K., who conducted the July 2009 VA 
examination.  The Board requests that 
the VA examiner consider whether it is 
necessary to schedule the Veteran for 
additional x-rays and MRIs in order to 
fully evaluate the Veteran's left ankle 
disability.  

2.  After completion of the above, the 
RO/AMC should review the expanded 
record, and undertake a merits analysis 
of the claim of increased rating for a 
left ankle disability.  If the benefit 
sought is not granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


